Title: To Thomas Jefferson from Robert Smith, 27 May 1808
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir,
                     May 27h. 1808
                  
                  Your favor of the 20 with the enclosed letter to Doctor Rush has been duly received. It is really distressing that medical “partyism” should, upon an occasion so unimportant, have excited such acrimonious broils in Boston. But, some how or other, the disciples of Esculapins, having to grope their way over a ground not sufficiently lighted by the torch of philosophy, are ever thus jostling against one another. We might, as to these frivolous bickerings, say to these learned Gentlemen.
                  “Non nostrum inter vos tantas componere lites”
                  I have contented myself with merely sending to Doctor Waterhouse a letter of which the enclosed is a Copy.
                  With great respect Your Ob. Servt
                  
                     Rt Smith
                     
                  
               